t c memo united_states tax_court raymond m and joy d jean petitioners v commissioner of internal revenue respondent docket no filed date raymond m and joy d jean pro sese paul k webb for respondent memorandum findings_of_fact and opinion ruwe judge on date respondent issued a notice of final_determination denying petitioners’ claim to abate interest for the periods date to date and date to date with respect to their federal_income_tax liability petitioners timely filed a - - petition to this court under sec_6404 and rule after concessions ’ the sole issue to be decided is whether respondent abused his discretion by denying petitioners’ reguest to abate interest for the aforementioned periods findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in hollister california at the time the petition was filed on date respondent notified petitioners that their federal_income_tax return for taxable_year had been selected for audit on date petitioners met with tax_auditor elaine erickson ms erickson in order to commence the audit of their tax_return sometime during date ms erickson attended phase ii business audit training sometime between march and date ms erickson attended financial status training sometime during date through february ‘ sec_6404 was redesignated sec_6404 by the victims of terrorism tax relief act of publaw_107_134 d b 115_stat_2427 unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure at trial the parties stipulated a partial settlement respondent agreed to abate the interest for one-half of the period that spans jan through date ms erickson is also known by the names elaine hess and blaine sisk ms erickson attended phase iii audit training ms erickson’s group manager pat lewis instructed erickson to retain petitioners’ audit case until completing the aforesaid training petitioners’ case was assigned to ms erickson during the entire period of her training ms erickson had neither the authority to determine whether and when to go to training classes nor the authority to transfer petitioners’ case to a different agent on date ms erickson mailed to petitioners a copy of their individual income_tax examination changes audit report in date the audit of petitioners’ return was transferred to revenue_agent carol a ruiz agent ruiz petitioners’ case was transferred because ms erickson moved on date agent ruiz issued form_4564 information document reguest idr which asked for petitioners’ workpapers supporting inter alia their claim to a net_operating_loss_carryover on their return the nol on date agent ruiz by letter explained to petitioners the need for documentation supporting their claim to the nol on date agent ruiz issued a second idr which requested supporting documents petitioners failed to provide agent ruiz with the requested documentation - on date agent ruiz issued a 30-day_letter to petitioners in which she proposed changes to their return on date petitioners sent a letter to respondent agreeing and disagreeing in part with agent ruiz’s proposed changes respondent interpreted petitioners’ letter as a request that their case be transferred to the appeals_office on date appeals officer danny raley appeals officer raley sent petitioners a letter requesting a conference to negotiate a resolution of the matters with which petitioners disagreed on numerous occasions appeals officer raley requested documentation supporting petitioners’ claimed nol over the course of the next year respondent and petitioners resolved several issues from the audit of petitioners’ return on date appeals officer raley informed petitioners that he was returning their case to the examination branch of the internal_revenue_service to review petitioners’ documentation regarding the nol on date agent ruiz contacted petitioners to schedule a conference to discuss the nol petitioners informed agent ruiz that they did not wish to meet with her and wanted their case assigned to a different agent appeals officer raley sent letters to petitioners on date date date and date describing the specific documents petitioners needed to produce to substantiate their claim to the nol - - on date petitioners’ case was assigned to revenue_agent ed clarke agent clarke on date agent clarke mailed a letter to petitioners requesting a conference on date agent clarke met with petitioners and received and copied several documents on date agent clarke left a telephone message for petitioners asking that they return his phone call to schedule an appointment with him on date agent clarke spoke with petitioners and scheduled a meeting for date due to agent clarke’s hospitalization his group manager telephoned petitioners and canceled agent clarke’s date conference with petitioners agent clarke died on date on date petitioners’ case was reassigned to revenue_agent vickie mcintosh agent mcintosh on date agent mcintosh received petitioners’ audit files on date agent mcintosh reviewed petitioners’ case on date agent mcintosh scheduled a conference with petitioners for date petitioners subsequently canceled the conference which was rescheduled for date on date agent mcintosh met with petitioner raymond jean to discuss the nol on date agent mcintosh met with her group manager elizabeth laverty manager laverty and spoke on the telephone with appeals officer raley - - to discuss petitioners’ case on date agent mcintosh again met with manager laverty to discuss petitioners’ case on date manager laverty had a telephone conference with petitioner raymond jean on date petitioner raymond jean had a telephone conference with examination branch chief keith zepeda concerning petitioners’ audit on date manager laverty sent identical letters addressed to each petitioner requesting a final conference with herself and agent mcintosh and for petitioners to bring with them of the documentation supporting their claim to the nol the conference was scheduled for and attended by the parties on date petitioners failed to provide the documentation requested eventually respondent and petitioners resolved the issues that arose during the examination on date petitioners filed with respondent form_843 claim_for_refund and reguest for abatement on date respondent issued a final_determination letter disallowing petitioners’ claim_for_abatement of interest for the aforesaid periods opinion pursuant to sec_6404 the secretary may abate all or any part of an assessment of interest on any deficiency or payment of tax if either a the deficiency is attributable in whole or in part to any error or delay by an officer or employee of the internal_revenue_service in performing a ministerial_act or b an error or delay in payment of tax is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act a n error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved sec_6404 e this court has jurisdiction to order an abatement of interest only when a taxpayer can show that the commissioner has abused his discretion in refusing a taxpayer’s request to abate interest sec_6404 to show an abuse_of_discretion a taxpayer must establish that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law rule a 112_tc_19 citing 91_tc_1079 because congress did not intend for sec_6404 to be routinely used to avoid the payment of interest we order abatement only ‘where failure to abate interest would be widely perceived as grossly unfair ’ lee v commissioner t c in sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to allow the commissioner to abate interest for an unreasonable error or delay resulting from managerial and ministerial acts the amendment applies to interest accruing on deficiencies for the tax years beginning after date and is accordingly not applicable to this case 112_tc_19 n - - quoting h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 under the version of sec_6404 in effect during the periods relevant hereto the commissioner has the power to abate interest only for error or delay with respect to a ministerial_act the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301 2t b temporary proced admin regs fed reg date see lee v commissioner supra petitioners argue respondent abused his discretion in failing to abate interest for two separate periods date through date and date through october ‘the final_regulation under sec_6404 was issued on date the final_regulation generally applies to interest accruing on deficiencies or payments of tax described in sec_6212 for tax years beginning after date sec_301_6404-2 proced admin regs accordingly the final_regulation is inapplicable to the instant case and sec_301_6404-2t temporary proceed admin regs fed reg date effective for taxable years beginning after date but before date applies sec_301 2t c temporary proced admin regs supra --- - ’ because petitioners’ arguments are founded on different bases we shall respond to each separately with respect to the first period date through date petitioners argue that respondent delayed the resolution of their case for approximately months while the revenue_agent assigned to their case attended training petitioners argue that they should not be penalized with interest for a period during which respondent acknowledges his employee was not permitted or authorized to work on their case petitioners’ argument fails because respondent did not have the discretion to abate interest for the subject period the version of sec_6404 in effect for the period at issue provides the commissioner with discretion to abate all or any part of an assessment of interest only if such interest is a result of an error or delay by an officer_or_employee in the performance of a ministerial_act sec_6404 the commissioner does not have the requisite discretion to abate interest with respect to an error or delay resulting from managerial acts at trial tax_auditor erickson testified that ‘at trial the parties stipulated the partial settlement of this second period specifically the parties settled their dispute regarding the period spanning jan through date accordingly this opinion relates solely to the periods articulated in the petition to which the parties have not stipulated a partial settlement see supra note -- - her manager had the sole authority to decide whether she was to receive training and whether petitioners’ case was to be reassigned to another revenue_agent those decisions constituted managerial and not ministerial acts example of the temporary regulations assists in the resolution of this issue a revenue_agent is sent to a training course and the agent’s supervisor decides not to reassign the agent’s cases during the training course no work is done on the cases assigned to the agent neither the decision to send the agent to the training course nor the decision not to reassign the agent’s cases is under the circumstances a ministerial_act thus interest attributable to the delay cannot be abated sec_301 6604-2t b example temporary proced admin regs fed reg date see jacobs v commissioner tcmemo_2000_123 gorgie v commissioner tcmemo_2000_80 because there is no ministerial_act performed by respondent’s employees or officers that caused any delay in the resolution of petitioners’ case respondent could not abate interest for this period accordingly we uphold respondent’s final_determination not to abate interest for this first period with respect to the second period at issue which because of the parties’ settlement now only involves date through date and august through date petitioners’ argument centers on the allegedly unreasonable delay resulting from the assignment of their case to a new revenue_agent who during the processing of petitioners’ case died petitioners fail to identify any ministerial_act performed by respondent which delayed the resolution of their case as discussed above respondent has discretion to abate interest for an error or delay resulting only from a ministerial_act performed by his employees by definition a ministerial_act is one that is procedural or mechanical it does not involve the exercise of judgment or discretion 113_tc_145 respondent’s decision of how and when to work on a case based on an evaluation of his entire caseload and his workload priorities is not a ministerial_act strang v commissioner tcmemo_2001_104 leffert v commissioner tcmemo_2001_23 petitioners have failed to demonstrate that any delay was due to a ministerial_act in fact the record demonstrates that respondent performed substantial work on petitioners’ case during this second period after petitioners’ case was processed by respondent’s appellate division it was returned to the audit branch petitioners requested a transfer of their case to a different revenue_agent respondent capitulated and on date he transferred the case to agent clarke on date agent clarke sent petitioners a letter detailing the return of the case from the appeals_division and its assignment to him ’ on january the letter requested petitioners to contact agent clarke to schedule a conference regarding their case identifying the nol agent clarke met with petitioners and retained photocopies of documents submitted by petitioners the only apparent period of inactivity with regard to petitioners’ case is from january until date however the parties have stipulated the settlement of their dispute for this period on date agent clarke left a telephone message for petitioners to return his call in order to schedule a conference on date agent clarke spoke with petitioners and scheduled a conference for date due to agent clarke’s hospitalization on date manager laverty canceled agent clarke’s scheduled conference with petitioners on date petitioners’ case was reassigned to agent mcintosh on date agent mcintosh received petitioners’ audit files on date agent mcintosh reviewed petitioners’ case on date agent mcintosh and petitioners scheduled a conference for date petitioners canceled and subsequently rescheduled that conference for date petitioner raymond jean met with agent mcintosh on date on date agent mcintosh met with manager laverty and spoke on the telephone with appeals officer raley about petitioners’ case on date agent mcintosh again met with manager laverty to discuss as the sole remaining issue and the need for documentation supporting petitioners’ claims thereto petitioners’ case on date manager laverty conferred telephonically with petitioners concerning their audit the commissioner’s discretionary power to abate interest is conditioned upon a finding that the error or delay is not significantly attributable to the taxpayer sec_6404 respondent requested documentation supporting petitioners’ claim to the nol and petitioners failed to provide such documentation any delay with respect to the resolution of petitioners’ case during this second period was significantly attributable to petitioners petitioners have not demonstrated that respondent abused his discretion in refusing to abate interest during either of the periods at issue decision will be entered under rule
